Luke, J.
The defendant was convicted of violating the prohibition law. The special ground of his motion for a new trial falls squarely within the ruling of the Supreme Court in the case of Calhoun v. State, 144 Ga. 679 (87 S. E. 893). This court is *474bound to follow the precedents of the Supreme Court. The special assignments of error are without merit. The evidence authorized the defendant’s conviction, and his conviction has the approval of the trial judge. It- was not error to overrule the motion for a new trial.

Judgment affirmed.


Broyles, C. J., and Bloodworth, J., concur.